                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Adia A. Washington,                                              Case No. 3:18-cv-2804

                        Plaintiff

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER

Merchants Credit Guide Co.,

                        Defendant



                                       I.       INTRODUCTION

        Before me is the motion to dismiss filed by Defendant Merchants Credit Guide Co. (Doc.

No. 11). Plaintiff Adia A. Washington filed a memorandum in opposition, (Doc. No. 18), and

Defendant replied. (Doc. No. 19).

                                        II.      BACKGROUND

        On June 18, 2018, Defendant Merchants’ Credit Guide Co. sent a collection letter to

Plaintiff Adia A. Washington. (Doc. No. 11-1). Printed on Defendant’s letterhead, the letter first

stated Plaintiff’s creditor, The Swiss Colony Inc., and the undisputed $232.57 debt Plaintiff owed to

this creditor. The body of the letter then stated,

        This communication is from a debt collector and is an attempt to collect a debt. Any
        information obtained will be used for that purpose.

        Unless you notify this office within 30 days after receiving this notice that you
        dispute the validity of the debt or any portion thereof, this office will assume the
        debt to be valid. If you notify this office in writing within 30 days from receiving
        this notice that you dispute the validity of this debt or any portion thereof, this office
        will obtain a verification of the debt or obtain a copy of a judgment and mail you a
        copy of such judgment or verification. If you request this office in writing within 30
        days after receiving this notice, this office will provide you with the name and
        address of the original creditor, if different from the current creditor.

        Please send your payment to us in the enclosed envelope, or, call us or go to our web
        site to make your payment. If you cannot pay the balance all at once, please call us –
        we may be able to set you up on a payment schedule.

        To insure proper credit to your account, please direct all correspondence, inquiries,
        and payments to our office. Be sure to reference our file number in your
        communications.

        Sincerely,
        Ohio General Business License #1597625
        MERCHANTS’ CREDIT GUIDE CO.
        (888) 249-3811

(Id.). Below this was a tear-away portion advising Plaintiff of the methods by which the debt could

be paid, including by mail to Defendant’s address: 223 W. Jackson Blvd., #700, Chicago, Illinois

60606. (Id.). This was same address as Defendant’s address identified on the letterhead.

                                            III.     STANDARD

        A defendant may seek to dismiss a plaintiff’s complaint on the ground the complaint fails to

state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). When ruling on a motion

to dismiss, a court construes the complaint in the light most favorable to the plaintiff and accepts as

true well-pleaded factual allegations. Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Factual allegations must be sufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 678. Legal conclusions and unwarranted factual

inferences are not entitled to a presumption of truth. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In considering a Rule 12(b)(6) motion, the court may consider the allegations in the

complaint as well as any exhibits attached to the complaint, as long as the complaint refers to the

exhibit and the exhibit is central to the claims set forth in the complaint. Bassett v. Nat’l Collegiate

Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).




                                                      2
                                           IV.     DISCUSSION

        The Fair Debt Collection Practices Act (“FDCPA”) prohibits debt collectors from using

“any false, deceptive, or misleading representation or means in connection with the collection of any

debt.” 15 U.S.C. § 1692e. It also prohibits debt collectors from using “unfair or unconscionable

means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. In this case, Plaintiff alleges

Defendant violated both of these sections by including “Ohio General Business License #1597625”

in the signature block of the letter. (Doc. No. 1).

        To determine whether the use of this language violated these sections of the FDCPA, I must

apply the least-sophisticated consumer test. See, e.g., Currier v. First Resolution Inv. Corp., 762 F.3d 529

(6th Cir. 2014). That is, I must ask objectively “whether there is a reasonable likelihood that an

unsophisticated consumer who is willing to consider carefully the contents of a communication

might yet be misled by them.” Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 172 (6th Cir.

2011). “Although this standard protects naive consumers, it also prevents liability for bizarre or

idiosyncratic interpretations of collection notices by preserving a quotient of reasonableness and

presuming a basic level of understanding and willingness to read with care.” Fed. Home Loan Mortg.

Corp. v. Lamar, 503 F.3d 504, 509-10 (6th Cir. 2007) (citations and internal brackets and quotations

omitted).

        The FDCPA specifically prohibits: “The use or distribution of any written communication

which simulates or is falsely represented to be a document authorized, issued, or approved by any

court, official, or agency of the United States or any State, or which creates a false impression as to

its source, authorization, or approval.” 15 U.S.C. § 1692e(9). Plaintiff alleges Defendant did just

that by including “Ohio General Business License #1597625” within the signature block of the debt

collection letter sent to her.




                                                      3
        Plaintiff admits that, in the collection letter, Defendant clearly identifies itself as a debt

collector operating in Illinois. (Doc. No. 18 at 17). Plaintiff also admits that “the mere inclusion of

an Ohio business license number in a collection letter generally would not run afoul of the

provisions of the FDCPA outlined in Plaintiff’s Complaint.” (Id. at 9); see also Smith v. Transworld Sys.,

Inc., 953 F.2d 1025, 1029-30 (finding no violation when debt collector identified itself as a “licensed

collection agency” since it was licensed in the state of Ohio); Gammon v. GC Servs. Ltd. P’ship, 27 F.3d

1254, 1258 (7th Cir. 1994) (“[T]he unsophisticated consumer is likely to understand that being

licensed by the State does not mean being vouched for by the State (as in the case of driver’s

licenses, for example).”). Finally, Plaintiff does not contend Defendant falsely represented itself as

an Ohio-licensed debt collector or state that any other part of the letter led her to believe Defendant

or the debt Defendant sought to collect was in any way affiliated with the State of Ohio.

        With that, the only issue is whether the location of the Ohio General Business License

number in the signature block of the letter would mislead the least-sophisticated consumer.

        Plaintiff claims, by including this in the signature block, that Defendant gave the false

impression that the letter was authorized or approved by the State of Ohio. To support this

argument, Plaintiff cites Sheriff v. Gillie, 136 S. Ct. 1594 (2016) and Bednarski v. Postestivo & Assocs.,

P.C., No. 16 CV 02519, 2017 WL 896777 (N.D. Ill. Mar. 7, 2017).

        In Sheriff, the debt collector was hired as special counsel for the Ohio Attorney General to

collect debts owed to the State of Ohio. The collection letters were written on letterhead of the

Ohio Attorney General, the body of the letter indicated the debt had been placed with the Ohio

Attorney General, and the signature block designated that the letter was from “Special Counsel to

the Attorney General for the State of Ohio.” Id. at 1599. The recipients of these letters filed suit

alleging the debt collector had violated § 1692e(9) of the FDCPA “[b]y sending debt collection

notices on the Attorney General's letterhead rather than the letterhead of their private firms.” Id. at


                                                      4
1599. The Court disagreed, holding “use of the Attorney General’s letterhead conveys on whose

authority special counsel writes to the debtor. As a whole, the communication alerts the debtor to

both the basis for the payment obligation and the official responsible for enforcement of debts

owed to the State, while the signature block conveys who the Attorney General has engaged to

collect the debt.” Id. at 1601.

        Likewise, in Bednarski, the plaintiff claimed the debt collector violated § 1692e(9) of the

FDCPA because “the collection letter [was] ‘extremely confusing,’ apparently because

the signature block indicates that [the debt collector was] an ‘Attorney for the United States.’” 2017

WL 896777, at *4. But the debt collector did represent the United States Department of Justice in

the matter, as the debt collector stated in the first sentence of the letter. Id. Therefore, the court

dismissed the claim holding, “when the letter is taken as a whole, no reasonable person could find it

deceptive or misleading as to [the debt collector]’s relationship to, affiliation with, or authorization

by the United States government.” Id.

        The crux of Plaintiff’s argument is found in one line of Bednarski: “The signature block

merely indicates ‘on whose authority [the debt collector] writes to the debtor.’” Id. (quoting Sheriff,

136 S.Ct. at 1601). But, first, the Bednarski court’s use of the word “merely” signals the true

importance of the signature block alone. Second, although Bednarski quotes Sheriff for this

statement, the Sheriff Court stated the letterhead rather than the signature “convey[ed] on whose

authority [the debt collector] writes to the debtor.” 136 S. Ct. at 1601. Sheriff distinguished these

two elements of the collection letter, stating, “The letterhead identifies the principal…and the

signature block names the agent.” Id.

        Contrary to the letters at issue in Sheriff and Bednarski, neither the letterhead nor the body of

the letter suggest Defendant is acting under any government authority. Further, the signature block

does not represent Defendant as a debt collector “to” or “for” the State of Ohio. Rather, the


                                                    5
letterhead, body of letter, and signature block “accurate[ly] and truthful[ly]” identify Defendant as a

debt collector, located in Chicago, Illinois, and licensed in the State of Ohio. See Consumer Prot.

Bureau v. Weltman, Weinberg & Reis Co., L.P.A., No. 1:17 CV 817, 2018 WL 3575882, at *2 (N.D.

Ohio July 25, 2018) (quoting Sheriff, 136 S. Ct. at 1600-01 (further quotation omitted)) (“A demand

letter is not false or misleading for using letterhead that ‘accurately describes the relevant legal

entities,’ had an accurate and truthful signature block, and includes a ‘conspicuous notation that the

letter is sent by a debt collector.’”).

        Taken as a whole, even the least-sophisticated consumer would not believe Defendant was

authorized to send the letter by the State of Ohio from the Ohio General Business number in the

signature block. See Schnapf v. Merchs. Credit Guide Co., No. 3:18-cv-00238, Doc. No. 35 (S.D. Ind.

Sept. 26, 2019) (unpublished but filed here as Doc. No. 20-1). Therefore, because the inclusion of

“Ohio General Business License #1597625” in the signature block alone is neither misleading,

unfair, nor unconscionable, Plaintiff’s claims under § 1692e and § 1692f must fail.

                                          V.      CONCLUSION

        For the foregoing reasons, Defendant’s motion to dismiss is granted. Because I have ruled

on the motion to dismiss and this case is closed, the motion to stay discovery is denied, as moot.

(Doc. No. 12).

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                     6
